DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 6/22/2022, the following has occurred: Claims 1, 2, 8, and 15 have been amended.
Although claim 2 has been labeled as “Currently amended,” no amendments are marked up by the Applicant or determined by the Examiner.
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 7), machine (claims 8 – 14), and manufacture (claims 15 – 20) which recite steps of
obtaining from a request provider, patient data comprising a request to match a provider to a patient, a geographic location of the patient's home, and at least one service requested for the patient;
obtaining provider data indicating one or more providers in a geographic region;
determining at least one relevant provider in the provider data based on the patient data, the geographic region, and the geographic location of the patient's home;
determining based on continuously provided third-party data and patient data comprising an integrated admit-discharge-transfer (ADT) feed and an ADT record database, an availability for each of the at least one relevant provider based on the at least one service requested for the patient, wherein availability corresponds to a dynamically determined available capacity over a time frame and wherein the available capacity corresponds to a predicted amount of resources available for a number of patients assigned to each of the at least one relevant provider and is based on an expected usage of the amount of resources of the number of patients;
calculating a recommended provider for the patient based on the determined availability for each of the at least one relevant provider;
assigning the patient to the recommended provider and based on available resources of the recommended provider and the patient's expected use of those resources;
initiating transfer based on the assigning of the patient to the recommended provider, patient transfer information to a recommended provider;
generating a visual representation of availability for one or more of the relevant providers; and
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in the specification in understanding what the Applicant believes that they have invented as claimed:
[0002] The present disclosure generally relates to data processing and more specifically the dynamic allocation of resources based on service availability.
[0003] Many patients require services on release from the hospital. … Accordingly, there is a need for a system that can assign patients to a facility with regard to quality, patient-specific needs, ranking, availability, and/or responsiveness.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how scheduling may be performed but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server system amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 40, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining … amounts to mere data gathering, recitation of assigning  amounts to insignificant application, see MPEP 2106.05(g))
The last step of the claimed invention begins with “assigning … the patient …” However, it should be pointed out that the Specification does not actually disclose what is required for that assignment to occur. The Specification does not disclose an example of what an assigned patient looks like. There are disclosed steps of assigning a patient.  The end result is a value, the recommended provider, and an intended use of that value, a patient to see the provider.
The invention is not directed toward a technological improvement or a technical improvement. Rather the invention is the application of technology to an abstract idea with all the improvements of that applying.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 14, and 16 – 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; obtaining …, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning …, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements:
Server system – from paragraph 41, “The provider matching server system 250 includes a processor 260 in communication with memory 280. The provider matching server system 250 can also include one or more communications interfaces 270 capable of sending and receiving data with a variety of devices, such as with third-party server systems and provider matching devices.” Availability engine – see below in paragraph 44 regarding “specific architecture” and paragraph 60 regarding “instructions.”
Display – from paragraph 42, “Input/output (1/0) devices can include a microphone, keypad, touch screen, and/or stylus through which a user of a computing device can provide input, and can also include one or more of a speaker for providing audio output and a video display device for providing textual, audiovisual, and/or graphical output.”
Memory – from paragraph 42, “Memory can include one or more physical persistent memory devices and/or one or more non-persistent memory devices including, but not limited to, random access memory (RAM), read only memory (ROM), electronically erasable programmable read only memory (EEPROM), flash memory or other memory technology, optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store the desired information and that can be accessed by a processor or any other device.”
A secure data transmission protocol – from paragraph 38, “Data can be transmitted using various network communication protocols. Secure data transmission protocols and/or encryption can be used in file transfers to protect the integrity of the data such as, but not limited to, File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption.”
As stated in the Specification:
[0044] Although specific architectures for provider matching devices and provider matching server systems in accordance with one or more embodiments are conceptually illustrated in FIGS. 2A-B, any of a variety of architectures, including those that store data or applications on disk or some other form of storage and are loaded into memory at runtime, can also be utilized. Additionally, any of the data utilized in the system can be cached and transmitted once a network connection (such as a wireless network connection via the communications interface) becomes available. In a variety of embodiments, a memory includes circuitry such as, but not limited to, memory cells constructed using transistors, that store instructions. Similarly, a processor can include logic gates formed from transistors (or any other device) that dynamically perform actions based on the instructions stored in the memory. In several embodiments, the instructions are embodied in a configuration of logic gates within the processor to implement and/or perform actions described by the instructions. In this way, the systems and methods described herein can be performed utilizing both general-purpose computing hardware and by single-purpose devices.
[0060] One or more embodiments discussed herein can be embodied in computer-usable or readable data and/or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices as described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by a processor in a computer or other device. The modules can be written in a source code programming language that is subsequently compiled for execution, or can be written in a scripting language such as (but not limited to) HTML or XML. The computer executable instructions can be stored on a computer readable medium such as a hard disk, optical disk, removable storage media, solid-state memory, RAM, and the like. As will be appreciated by one of skill in the art, the functionality of the program modules can be combined or distributed as desired in various embodiments. In addition, the functionality can be embodied, in whole or in part, in firmware or hardware equivalents such as integrated circuits, field programmable gate arrays (FPGA), and the like. Particular data structures can be used to implement one or more embodiments discussed herein, and such data structures are contemplated within the scope of computer executable instructions and computer-usable data described herein. Various embodiments discussed herein can be embodied as a method, a computing device, a system, and/or a computer program product.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 14, and 16 – 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabl et al., U.S. Pre-Grant Publication 2019/ 0237203 in view of Garber et al, U.S. Pre-Grant Publication 2013/ 0197940.
As per claim 1,
Schwabl teaches a method, comprising:
obtaining (paragraph 21 receiving), via
a secure data transmission protocol (Paragraph 26, cellular, BlueTooth, or UWB – The limits of “secure” are not defined. Specification paragraph 38 provides non-limiting examples “such as, but not limited to”) and 
by a provider matching server system and from a request provider computing device (figure 1) 
patient data (paragraph 74 EMR data store) comprising 
a request to match a provider to a patient (paragraph 77, referral orders), 
a geographic location of the patient's home (paragraph 56, home address),  and 
at least one service requested for the patient (Figure 3F paragraph 77, Radiology, Lab, Orthopedics);
obtaining, by the provider matching server system and from an availability engine, provider data indicating one or more providers in a geographic region (paragraphs 78 – 80 list controlled by filter component and ranking component);
determining, by the provider matching server system, at least one relevant provider in the provider data based on the patient data, the geographic region, and the geographic location of the patient's home (paragraph 80);
determining (paragraph 83, slots),
by availability engine of the provider matching server system (paragraph 117) and
based on 
continuously provided third-party data and patient data (figure 1, #112 EMR receiving from #102 and #110 –The Specification does not state what “third-party data” is or limits the data in any way),
comprising  a real-time integrated admit-discharge-transfer (ADT) feed and a real-time ADT record database (The Specification, besides labeling the database and the feed, does not require that any information be part of the ADT feed or the ADT database. Paragraph 46 describes the ADT feed having data ‘regarding…’ but does not specify what is meant by regarding. The relationship is understood broadly),
an availability for each of the at least one relevant provider based on the at least one service requested for the patient (paragraph 83, identifying available appointments slots by date and services shown in figures 3F/3G and paragraph 78),
wherein availability corresponds to a dynamically determined available capacity over a time frame (paragraph 37 - configured to regularly interface with external scheduling systems for service providers to retrieve up to date scheduling information for the service providers and update the scheduling information 106 accordingly) and
calculating, by the provider matching server system, a recommended provider for the patient based on the determined availability for each of the at least one relevant provider (paragraph 61 – 64, ranking and filtering – “select only a subset of service providers having available appointments within the next 24 hours”); and
assigning (paragraphs 79 and 80, match), 
by the provider matching server system (paragraph 117), 
the patient to the recommended provider (paragraph 79, listed first – paragraph 88 new appointment opening - The Specification does not disclose how someone is assigned, how the assignments are made, or a specific result of being assigned. The Specification use the word, assign, but leaves open what it means)and 
based on (Specification, paragraph 34 includes “Provider scores can be determined based on availability, services available (e.g. languages spoken, facilities, access to equipment, affiliations with healthcare providers, etc.), specialties provided, performance objectives (e.g. turnaround times for particular services), patient preferences, and/or a number of other factors.” Paragraph 47 includes “Provider attributes can include services provided by the provider, equipment provided by the provider, the provider's capacity (e.g. number of beds available), patient throughput, patients recently assigned to the provider, insurance policies accepted by the provider, performance objectives of the provider, average length of stay, peer rakings, exact service area of the provider down to the street level, and/or a variety of other factors.” paragraph 50 includes “The capacity of a provider can be based on the resources (e.g. equipment, beds, etc.) available at the provider and/or the number of patients assigned to the provider based on their expected usage of those resources.)
available resources of the recommended provider (paragraph 59 language – the Examiner notes that the Specification does not limit the resource to a physical resource) and 
the patient's expected use of those resources (paragraph 59 ratings/ reviews);
generating, by the provider matching server system, a user interface displaying a visual representation of real-time availability for one or more of the relevant providers (figure 3J paragraph 83 available appointments – paragraph 53 availability component and paragraph 88 monitor changes); and
causing display, at a user device, of the user interface (figures 3J – 3L).
Schwabl does not explicitly teach the method
determining,
by availability engine of the provider matching server system and
based on 
continuously provided third-party data and patient data,
comprising  a real-time integrated admit-discharge-transfer (ADT) feed and a real-time ADT record database,
wherein the available capacity corresponds to a predicted amount of resources available for a number of patients assigned to each of the at least one relevant provider and is based on an expected usage of the amount of resources of the number of patients;
initiating transfer, 
in real-time via a third-party server based on the assigning of the patient to the recommended provider, 
patient transfer information to a recommended provider computing system;
However, Gerber further teaches the method comprising
determining,
by availability engine of the provider matching server system and
based on 
continuously provided third-party data and patient data,
comprising  a real-time integrated admit-discharge-transfer (ADT) feed and a real-time ADT record database (Figure 2 and paragraph 23 – The Specification, besides labeling the database and the feed, does not require that any information be part of the ADT feed or the ADT database. Paragraph 46 describes the ADT feed having data ‘regarding…’ but does not specify what is meant by regarding. The relationship is understood broadly),
wherein the available capacity corresponds to a predicted amount of resources available for a number of patients assigned to each of the at least one relevant provider and is based on an expected usage of the amount of resources of the number of patients (paragraph 54 - determines utilizing a probabilistic patient-matching algorithm);
initiating transfer (paragraph 34 and figure 5. The Examiner notes that the limitation is directed toward “initiating” and no actual result is required. The Specification does not disclose what step is required to initiate.), 
in real-time via a third-party server based on the assigning of the patient to the recommended provider (figure 2, paragraphs 32 and 33 / paragraph 8 real-time), 
patient transfer information to a recommended provider computing system (paragraph 32);
It would have been obvious at the time of the invention to add these features to Schwabl. One of ordinary skill in the art at the time of the filing would have been motivation to add these features into Schwabl with the motivation to automatically retrieve the patient's electronic patient records from the other facilities' servers and forward the records to its corresponding entity, or automatically send the patient's electronic patient records to the linked facilities' servers (Garber, Abstract).
As per claim 2, Schwabl in view of Garber teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising 
automatically scheduling, by the provider matching server system, at least one appointment with the provider for the patient (paragraph 97 - the specification does not disclose what “automatically scheduling” means. There are no disclosed steps or examples provided), 
wherein each of the at least one appointment is for each of the at least one service requested for the patient (paragraph 97 – at least one means only one appointment is required. Schwabl also shows multiple referrals and therefore the steps could be repeated).
As per claim 3, Schwabl in view of Garber teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising determining, by the provider matching server system, the at least one relevant provider based on a distance between the provider and the geographic location of the patient's home (paragraph 61 - closest location to patient home location or other user selected location).
As per claim 5, Schwa Schwabl in view of Garber bl teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising determining, by the provider matching server system, the at least one relevant provider based on an insurance provider indicated in the patient data (paragraph 18 one or more criteria).
As per claim 6, Schwabl in view of Garber teaches the method of claim 1 as described above.
Schwabl further teaches the method comprising determining, by the provider matching server system, the at least one relevant provider based on a patient-specific score for each provider in the one or more providers (paragraphs 61, 62, score or rank for each service provider that reflects a degree of suitability of the service provider for the patient based on two or more criterion).
As per claim 7, Schwabl in view of Garber teaches the method of claim 6 as described above.
Schwabl further teaches the method comprising 
calculating, by the provider matching server system, the patient specific score for a specific provider by:
determining, by the provider matching server system, resource availability at a particular time for the specific provider, wherein the resource corresponds to at least one service requested for the patient (paragraph 62, service provider availability);
determining, by the provider matching server system, historical performance data for the specific provider (paragraph 61 performance measure or employment history); and
calculating, by the provider matching server system, the patient-specific score for the specific provider based on the resource availability and the historical performance data (paragraph 67 – tailoring optimal provider recommendation).
It should be noted that the Specification does not disclose a scoring formula.  That is the values or weightings to the particular score components is not disclosed. How the components are combined is not disclosed. Lastly, the Specification does not disclose the potential scoring range, such as 1 – 5, or any relevant scoring examples. Scoring is broadly described as an event whose specifics are left open.
As per claim 8,
Schwabl teaches a provider matching device, comprising:
a processor (figure 1); and

Schwabl in view of Garber further teaches a provider matching device, comprising:
a memory in communication with the processor and storing instructions as described above in claim 1.
As per claim 9, Schwabl in view of Garber teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 2.
As per claim 10, Schwabl in view of Garber teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 3.
As per claim 12, Schwabl in view of Garber teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 5.
As per claim 13, Schwabl in view of Garber teaches the device of claim 8 as described above.
Schwabl further teaches the device as described above in claim 6.
As per claim 14, Schwabl in view of Garber teaches the device of claim 13 as described above.
Schwabl further teaches the device as described above in claim 7.
As per claim 15,
Schwabl in view of Garber teaches a non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps as described above in claim 1.
As per claim 16, Schwabl in view of Garber teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 2.
As per claim 17, Schwabl in view of Garber teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 3.
As per claim 19, Schwabl in view of Garber teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 5.
As per claim 20, Schwabl in view of Garber teaches the medium of claim 15 as described above.
Schwabl further teaches the medium as described above in claim 7.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabl et al., U.S. Pre-Grant Publication 2019/ 0237203 in view of Garber et al, U.S. Pre-Grant Publication 2013/ 0197940, as applied to claims 1, 8, and 15 respectively above, and further in view of Siva, U.S. Pre-Grant Publication 2016/ 0239614.
As per claim 4, Schwabl in view of Garber teaches the method of claim 1 as described above.
Schwabl in view of Garber do not explicitly teach however Siva further teaches the method comprising determining, by the provider matching server system, the availability of a provider to provide the at least one service requested for the patient based on a predicted future availability of the provider to provide the at least one service requested for the patient (paragraph 31).

The Examiner notes that availability based upon prediction is only broadly disclosed.  From paragraph 46: “The prediction engine 332 can use historical ADT records to determine predicted availability at one or more providers. The availability engine 330 can request availability predictions from prediction engine 332 and provide a variety of availability information to provider matching devices.”  The kind of predictions made based upon “historical ADT records” is left open.  Further, the difference between a predicted availability and a real availability is not disclosed.   Paragraph 50 repeats the same generic language, “Resource availability can be determined (464) and/or provider performance data can be determined (466). Resource availability at a provider can be predicted and/or provided in real-time and can be based on the availability of resources at (and/or over) a particular period and/or third party data inputs.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Schwabl in view of Garber.  One of ordinary skill in the art at the time of the invention would have been motivated to add these features into Schwabl in view of Garber with the motivation to determine the best option for the appointment (Siva, paragraph 31).
As per claim 11, Schwabl in view of Garber teaches the device of claim 8 as described above.
Schwabl in view of Garber, and further in view of Siva teaches the device as described above in claim 4.
As per claim 18, Schwabl in view of Garber teaches the medium of claim 15 as described above.
Schwabl in view of Garber, and further in view of Siva teaches the medium as described above in claim 4.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 U.S.C. § 101
The Applicant states, “First, the Office Action continues to assert, on page 4, that "the Specification does not actually disclose what is required for that assignment to occur ... an example of what an assigned patient looks like" and that "[t]here are disclosed steps of assigning a patient" where "[t]he end result is a value, the recommended provider, and an intended use of that value, a patient to see the provider." Applicants respectfully disagree. The Specification states…” The interesting part of the Applicant’s quoted Specification is that the quoted sections do not show what is required.  An event occurs but the Specification does not disclose how that event is determined.  What specific act does the Applicant believe that they are prevented others from making and using?
The Applicant states, “As can be seen, a person of ordinary skill in the art would understand how patients are currently assigned to a provider upon discharge from a facility, such as by "hospital auctions off a patient to a facility by sending requests to different facilities ,with the first facility to accept a request is assigned the patient" and would recognize the need for improvement of this process.”  What is great is that the Applicant is admitting that the instant invention is directed toward overcoming a problem related to human activity.  The solution is, as stated, directed toward organizing human activity.
The Applicant’s further states, “As can be seen, a person of ordinary skill in the art would understand, based on the disclosure, that the "end result" is much more than merely "a value, the recommended provider, and an intended use of that value, a patient to see the provider," as alleged.” But the end result is data, a recommendation or an ‘assignment’ that is left undecided.
The Applicant states, “However, the rejections fail to identify a particular abstract idea that the "included" methods of organizing human activity that the claims are directed to except by mentioning that the claims are "directed toward scheduling patients to physicians which is both a commercial and a legal interaction."”  The MPEP does not require a particular sub-group within methods of organizing human activity.
The Applicant states, “Claim 1 does not recite a commercial or legal interaction.” Does the Applicant really believe that providing healthcare services is not related to “commercial or legal interactions?”
The Applicant states, “None of these steps are limited to commercial interaction at all. Assignment of patients to recommended providers are not necessarily commercial interactions, as presumably a "commercial interaction" requires some kind of commercial exchange, which is not recited in the present claim.” The Applicant is entitled to his opinion. 
The Applicant states, “However, such an assertion of ineligibility is too broad; … Abstract Ideas), example 42, claim 1 (a method for transmission of notifications when medical records are updated), would be improperly …” The Applicant is missing a crucial part of Example 42. The Example’s usage was to show how the Specification should be used to show that the invention is a technological improvement. The Applicant’s describes using existing technology as a way to apply the abstract idea with all the improvement of applying technology to an abstract idea. The Examiner believes that the further arguments related to Example 42 are misplaced and therefore moot. 
The Applicant states, “Claim 1 is not directed to a mental process.” The Examiner never asserted that the invention was.
The Applicant states, “The instant claim 1, similar to Example 42, uses the computing elements to facilitate automatic assignment of patients to a recommended provider. Therefore, claim 1 is allowable for at least similar reasons to Example 42.” Although this argument is not relevant because the instant invention is different from Example 42, the Applicant is missing something else.  The idea that the instant invention is directed toward facilitating automatic assignment means that the result of the instant invention is data.  What specifically is the required data is not disclosed.  However, that data has a potential usage which may or may not later occur.
Claim Rejections -35 U.S.C. § 102
The Applicant states, “Schwabl fails to discuss many of the elements of claim 1 including…” Please see the updated rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kharraz Tavakol et al., U.S. Pre-Grant publication 2010/ 0070295 teaches aggregating available healthcare appointment times across multiple unaffiliated practitioner groups, including search and display algorithms
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626